Case 3:17-cv-00007-GTS-ML Document 101-40 Filed 05/31/19 Page 1of3

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

DEBRA SPERO, as Natural Mother of
V.S., an infant,

 

Plaintiffs,
Vv. AFFIDAVIT OF CLIFFORD
KASSON
VESTAL CENTRAL SCHOOL DISTRICT Civil Action No.: 3:17-ev-06007
BOARD OF EDUCATION, VESTAL CENTRAL (GTS/DEP)

 

 

 

SCHOOL DISTRICT, JEFFREY AHEARN,
Superintendent of Schools, ALBERT A. PENNA,
Interim Principal of Vestal High School,
DEBORAH CADDICK and CLIFFORD KASSON,
in their Individual and Official Capacities,

Defendants,

 

STATE OF NEW YORK _ )
COUNTY OF BROOME =

CLIFFORD KASSON, being duly sworn, deposes and says:

1. I am an assistant superintendent of schoois for Defendant Vestal Central School
District (hereinafter “District”). At the times pertinent to this affidavit, I was an assistant
ptincipal at the District’s high school. I make this affidavit of my own personal knowledge and
am fully competent to testify as to all matters herein,

2. Plaintiff Vincent Spero transferred from the Binghamton City School District to
the Vestal Central School District at or around the beginning of his freshman year in the 2013-
2014 school year.

3. In 2016, administrators at the District, including me, became aware of a

videorecording that showed Plaintiff confronting a younger and smaller student, G.S., at a gas
Case 3:17-cv-00007-GTS-ML Document 101-40 Filed 05/31/19 Page 2 of 3

station. The videorecording appears as file “Spero-student verbal confrontation” on Motion
Exhibit 17.

4, I interviewed five students, including B.H., on or about December 2, 2016,
concerning allegations of a racist seating chart made by Plaintiff. None of the students,
including B.H., reported any racial slur as having been made by the classroom teacher, Katharine
Dyer.

5. Later, on December 9 and 12, 2016, Deborah Caddick and I interviewed the
remaining students in the class. None of them reported any racial slur by Ms. Dyer.

6. In fact, to this day, the only student other than Plaintiff who has ever claimed to
have heard Ms, Dyer use a racial slur was B.H., who did not mention it on December 2, 2016,
and did not make this claim until a month later, when a superintendent’s hearing concerning
Plaintiff was already under way.

7, Some students confirmed that some of the students of color in the class had been
seated toward the back of the room. However, none actually stated they believed the seating
arrangement was racially motivated. Those who did speak to Ms. Dyer’s motivation at all
indicated they did not believe she had any racial motivation, except for B.H., whose comment
was limited to saying that when Plaintiff accused Ms. Dyer of racism, it was “not unfair of him.”

8. On December 8, 2016, there was substantial disruption in the District resulting
from Plaintiff's posting of a “Snapchat story” involving a gun, after a series of postings on
‘Twitter expressing what appeared to be significant anger against the District. The flood of calls
and reports was so constant that the administrators and our staff did not even have time to record
what calls and reports came in. We had all they could handle just responding to tell each

individual that the issue had come to our attention and we were addressing it.
Case 3:17-cv-00007-GTS-ML Document 101-40 Filed 05/31/19 Page 3 of 3

9, The fallout from Plaintiff's posts, including handling calls, reports, and inquiries
from students, staff, and parents; various meetings regarding the issue; and other related matters,
occupied me, Ms. Caddick, Dr. Albert Penna, and Superintendent of Schools Ahearn, from when

the issue was first reported to the end of the day.

CEA inn

Clifford Kasson

 

Sworn to before me this 2h.
day of May, 2019.

Shine fh

vee public

Stacy J. Wickham
Notary Public, State of NY
01Wi6109564
Residing in Tioga County
My Commission Expires May 10, 2020
